Citation Nr: 0840315	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether new and material evidence to reopen the claim for 
service connection for schizophrenia has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The veteran served on active duty from March to September 
1980.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2004 rating decision in which the RO declined 
to reopen the appellant's claims for service connection for 
eczema, for asthma, and for schizophrenia.  In December 2004, 
the appellant filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in May 2005, and the 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals dated in May 2005) in 
October 2005.  

In July 2007, the Board issued a decision declining to reopen 
the veteran's claims for service connection for eczema and 
for asthma on the basis that new and material evidence had 
not been received.  At that time, the Board also remanded the 
veteran's request to reopen her claim for service connection 
for schizophrenia to the RO, via the Appeals Management 
Center (AMC), in Washington, DC, for further development.  
The AMC undertook some additional development, and, without 
readjudicating the claim, returned this matter to the Board 
for further appellate consideration.  

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC; VA will notify 
the veteran when further action, on her part, is required.  

REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on the claim. 

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Initially, the Board finds that another 
remand of this matter is necessary because the RO has not 
sufficiently complied with the directives of the Board's July 
2007 remand.

In the July 2007 remand, the Board noted that, while the 
veteran was provided notice of the need to submit new and 
material evidence to reopen her claim, which included the 
appropriate legal definition of new and material evidence, a 
generic notice of this type is not sufficient.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Rather, the record must 
show that the appellant was provided pertinent notice under 
38 U.S.C.A. § 5103 which describes, "what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial."  Kent, 20 Vet. App at 10.  The Board 
noted that there was no evidence that the RO had provided the 
appellant a specifically tailored notice letter explaining 
what was needed to reopen the claim for schizophrenia in 
light of the prior deficiency(ies) in the claim.  

The Board went on to point out that, on the veteran's March 
1980 enlistment examination, the examiner noted the veteran's 
prior history of hospitalization and treatment for 
schizophrenia, including a statement from private 
psychologist that she no longer had a diagnosis of 
schizophrenia, and that a concurrent mental status 
examination found no signs of a psychotic disorder or 
incapacity, specifically finding no disqualifying defect or 
disease-that is, the veteran was sound on entry.  
Subsequently, a July 1980 Report of Medical Board reflects a 
diagnosis of paranoid schizophrenia and a recommendation that 
she be discharged by reason that her schizophrenia existed 
prior to her entry on active duty and was not aggravated by 
service.  In a May 1990 rating action issued in June 1990, 
and confirmed in subsequent rating actions, the RO denied 
service connection for paranoid schizophrenia as having 
existed prior to enlistment, not aggravated by service.  

In light of the foregoing, in the July 2007 remand, the Board 
pointed out that the RO had not informed the appellant of the 
information and evidence needed to establish service 
connection for a pre-existing condition or due to aggravation 
of a pre-existing disorder beyond its natural progression.  

As such, the Board instructed that the RO should, through 
VCAA-compliant notice, furnish to the appellant and her 
representative a letter requesting that the appellant provide 
information, and, if necessary, authorization, to enable it 
to obtain any additional evidence pertinent to the petition 
to reopen the claim for service connection for schizophrenia.  
The Board specifically instructed the RO to request that the 
appellant furnish the appropriate authorization to enable it 
to obtain and associate with the claims file all records of 
the veteran's treatment and/or evaluation at the South Beach 
Day Hospital, the Methodist Hospital, and the Middletown 
Psychiatric Center, and to provide specific notice as to the 
type of evidence necessary to substantiate the claim, to 
include discussion of the evidentiary deficiency(ies) in the 
prior claim, along with notice as to what evidence is needed 
to establish the claim, on the merits, consistent with Kent 
(cited to and discussed above).  The Board further instructed 
the RO that its notice should inform the appellant of the 
information and evidence needed to establish service 
connection for a pre-existing condition or due to aggravation 
of a pre-existing disorder beyond its natural progression.  

The AMC sent the veteran a VCAA notice letter in July 2007, 
however, this letter failed to advise the veteran of what was 
needed to reopen the claim for schizophrenia in light of the 
prior deficiency(ies) in the claim, and did not inform the 
veteran of the information and evidence needed to establish 
service connection for a pre-existing condition or due to 
aggravation of a pre-existing disorder beyond its natural 
progression.   The RO also did not request that the appellant 
furnish the appropriate authorization to enable it to obtain 
and associate with the claims file all records of the 
veteran's treatment and/or evaluation at the South Beach Day 
Hospital, the Methodist Hospital, and the Middletown 
Psychiatric Center.  [Parenthetically, the Board notes that 
an August 1991 letter reflects that the veteran received 
treatment at these facilities, however, no records of 
treatment from these facilities have been associated with the 
claims file.]

In addition to the foregoing, the Board noted that the August 
1991 letter indicated that the veteran had received 
psychiatric treatment from the Manhattan VA Medical Center 
(VAMC).  However, the only VA treatment records associated 
with the claims file are from the Hudson Valley VA Health 
Care System, dated from April 2001 to April 2005.  In light 
of the fact that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file, the remand instructed that 
the RO should obtain all outstanding records of mental health 
treatment from the Manhattan VAMC and the Hudson Valley 
Health Care System.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Despite the fact that the July 2007 VCAA letter informed the 
veteran that her records from the VAMCs in Manhattan and 
Hudson Valley, New York had been requested, there is no 
evidence of such a request in the claims file, and these 
outstanding records of VA treatment have not been obtained.  

After sending the July 2007 letter, and obtaining a copy of 
the veteran's service personnel file (on microfiche), the AMC 
did not readjudicate the claim or issue a supplemental SOC 
(SSOC), but simply returned the case to the Board.  

Under these circumstances, the Board finds that a remand is 
required to provide the above described notice, to obtain the 
veteran's outstanding VA treatment records, and to adjudicate 
the claim on the basis of additional evidence received.  

The Board also notes that review of the claims file reveals 
that there may be additional pertinent Federal records 
outstanding.  In this regard, the claims file reflects that 
the veteran was awarded disability benefits from the Social 
Security Administration (SSA), as evidenced by an August 1990 
letter from the SSA.  However, no records regarding a claim 
for disability benefits with the SSA have been associated 
with the claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  

Thus, the Board finds that the RO should obtain and associate 
with the claims file a copy of any SSA decision regarding the 
claim for disability benefits pertinent to the claim on 
appeal, as well as copies of all medical records underlying 
that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  

The record also includes a February 1997 eligibility 
determination from Mercy Community Hospital, which reflects 
that the veteran received treatment at that facility in July 
1996, however, records of treatment from this facility have 
not been associated with the claims file.    

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  The RO 
should obtain and associate with the claims file records of 
all psychiatric treatment from Mercy Community Hospital, in 
July 1996.  If current authorization to obtain these records 
is required, the RO should request that the veteran sign and 
furnish such appropriate authorization for the release to VA 
of all such private medical records, and any such 
authorization should be associated with the claims file.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Manhattan VAMC and from the Hudson Valley 
VA Health Care System (to include the 
Castle Point Campus, Montrose Campus, and 
Port Jervis Community Clinic) all 
outstanding records of mental health 
evaluation and/or treatment of the 
veteran, from September 1980 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should obtain from the SSA a 
copy of any decision regarding the 
veteran's claim for disability benefits 
pertinent to the claim on appeal, as well 
as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3. The RO should, through VCAA-compliant 
notice, furnish to the appellant and her 
representative a letter requesting that 
the appellant provide information, and, 
if necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the petition to reopen the 
claim for service connection for 
schizophrenia.  The RO should 
specifically request that the appellant 
furnish the appropriate authorization to 
enable it to obtain and associate with 
the claims file all records of the 
veteran's treatment and/or evaluation at 
the South Beach Day Hospital, the 
Methodist Hospital, the Middletown 
Psychiatric Center, and Mercy Community 
Hospital.  

The RO should provide specific notice as 
to the type of evidence necessary to 
substantiate the claim, to include 
discussion of the evidentiary 
deficiency(ies) in the prior claim, along 
with notice as to what evidence is needed 
to establish the claim, on the merits, 
consistent with Kent (cited to and 
discussed above).  In this case, such 
notice should inform the appellant of the 
information and evidence needed to 
establish service connection for a pre-
existing condition or due to aggravation 
of a pre-existing disorder beyond its 
natural progression.  

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period). 

4.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified-to 
include records of treatment and/or 
evaluation at the South Beach Day 
Hospital, the Methodist Hospital, the 
Middletown Psychiatric Center, and Mercy 
Community Hospital-by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify her and 
her representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the petition to 
reopen the claim for service connection 
for schizophrenia, in light of all 
pertinent evidence and legal authority.  

If the claim is reopened, the RO's 
adjudication of the claim for service 
connection, on the merits, should include 
consideration of whether schizophrenia 
was a pre-existing condition, and whether 
current schizophrenia is due to in-
service aggravation of a pre-existing 
disorder beyond its natural progression, 
pursuant to the governing legal authority 
cited to above.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative, an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

